Execution






SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
entered into by and between Berry Petroleum Company, LLC, a Delaware limited
liability company (the “Company”), and Cary D. Baetz (“Executive”), effective as
of March 1, 2020 (the “Effective Date”). Berry Corporation (bry), a Delaware
corporation and a 100% parent of the Company (“Berry Corporation”), is joining
in this Agreement for the limited purpose of reflecting its agreement to the
matters set forth herein as to it (and specifically, to Section ‎3.3 below), but
such joinder is not intended to make Berry Corporation the employer of Executive
for any purpose. Certain capitalized terms used in this Agreement are defined in
Section 8.
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into that certain Amended and
Restated Executive Employment Agreement effective as of August 22, 2018 (the
“Prior Employment Agreement”);
WHEREAS, the Company and Executive desire to amend and restate the Prior
Employment Agreement and enter into this Agreement, which supersedes and
replaces the Prior Employment Agreement in its entirety; and
WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and Executive
desires to be employed by the Company on such terms and conditions and for such
consideration.
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and for other good and valuable consideration, the parties hereto agree
as follows:
1.Position and Duties.
1.1    Employment; Title; Reporting. The Company agrees to continue to employ
Executive and Executive agrees to continue to be employed by the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Term (as defined in Section 2), Executive will serve each of the Company and
Berry Corporation as the Executive Vice President and Chief Financial Officer,
and will serve as a member of the Board of Directors of Berry Corporation
(including any committees thereof, the “Board”). In such capacity of as the
Executive Vice President and Chief Financial Officer, Executive will report
directly to the Company’s Chief Executive Officer (“CEO”).
1.2    Duties. Executive will perform such duties and have such responsibilities
as are typically associated with the position of Executive Vice President and
Chief Financial Officer, including such duties and responsibilities as are
prescribed by the CEO consistent with such position. Executive will devote
substantially all of Executive’s full working time and attention to the business
and affairs of the Company, will use Executive’s best efforts to promote the
Company’s interests, and will perform Executive’s duties and responsibilities
faithfully, diligently and to the best of Executive’s ability, consistent with
sound business practices. Executive will comply with the Company’s policies,
codes and procedures, as they may be in effect from time to time.
1.3    Place of Employment. Executive shall perform Executive’s duties under
this Agreement from a remote location, or, as reasonably requested by the CEO,
from the Company’s offices in Dallas, Texas. Executive acknowledges and agrees
that the performance of Executive’s duties hereunder will likely require
substantial business travel.





--------------------------------------------------------------------------------




2.    Term of Employment.
Subject to earlier termination as hereinafter provided, Executive’s employment
hereunder will be for a term of three years (the “Initial Term”), commencing on
the Effective Date. On each anniversary of the Effective Date (each a “Term
Extension Date”), the term of Executive’s employment hereunder will
automatically, without further action by Executive or the Company, be extended
for one (1) year; provided, however, that either Executive or the Company may,
by written notice to the other given not less than sixty (60) days prior to the
then-applicable Term Extension Date, cause the term to cease to extend
automatically, in which case Executive’s employment hereunder (if not earlier
terminated pursuant to Section ‎5 herein) shall automatically terminate upon the
next Term Extension Date. The term that Executive is employed hereunder is
hereafter referred to as the “Term.” The date on which Executive’s employment
ends is referred to in this Agreement as the “Termination Date.” Upon
termination of Executive’s employment hereunder for any reason, Executive will
be deemed to have resigned from all positions that Executive holds as an officer
or member of the Board (or a committee thereof) of the Company, Berry
Corporation, or any of their subsidiaries or affiliates.
3.    Compensation.
3.1    Base Salary. During the Term, Executive will be entitled to receive a
base salary at an annualized rate of $500,000, payable in accordance with
Company’s regular payroll practices. The base salary will be reviewed by the
Board (or a committee thereof) at least once per calendar year and may be
increased in the discretion of the Board (or a committee thereof), but will not
be decreased without Executive’s written consent; provided, however, that such
written consent shall not be required on a determination by the Board (or a
committee thereof) that a decrease of no more than 10% of Executive’s Base
Salary is necessary and appropriate, and such decreases are part of similar
reductions applicable to the Company’s similarly situated executive officers. As
used in this Agreement, the term “Base Salary” means, as of any given date,
Executive’s annualized base salary as of such date.
3.2    Bonus Compensation. For each calendar year ending during the Term,
Executive will be eligible to earn an annual bonus (the “Annual Incentive
Bonus”). The target Annual Incentive Bonus is equal to 100% of Base Salary (the
“Target Bonus Amount”) and the maximum Annual Incentive Bonus is equal to 200%
of the Target Bonus Amount. The Target Bonus Amount will be reviewed annually by
the Board and may be adjusted upward in the discretion of the Board (or a
committee thereof), but not downward. The actual amount of the Annual Incentive
Bonus with respect to any calendar year will be determined by the Board (or a
committee thereof) in its discretion based on Executive’s and the Company’s
fulfillment of performance goals established by the Board (or a committee
thereof) with respect to the applicable calendar year. The performance goals
applicable to Executive’s Annual Incentive Bonus for each calendar year during
the Term will be established no later than March 31 of such calendar year. The
Annual Incentive Bonus for any calendar year will (if and to the extent earned)
be paid no later than the March 15th following the completion of such calendar
year. Except as provided in Section ‎6.2, Executive must remain continuously
employed with the Company through the payment date of the Annual Incentive Bonus
in order to receive such Annual Incentive Bonus.
3.3    Long-Term Incentive Awards. Executive will be eligible to receive annual
equity awards (“Annual Equity Awards”) as determined in the sole discretion of
the Board (or a committee thereof). The actual grant date target value of any
such Annual Equity Awards will be determined in the sole discretion of the Board
(or a committee thereof) after taking into account the Company’s and Executive’s
performance and other relevant factors, but it is contemplated that such Annual
Equity Awards will have an aggregate grant date target value of not less than
three times the Executive’s Base Salary for the calendar year of grant,


2

--------------------------------------------------------------------------------




subject to the Board’s (or a committee thereof) evaluation of Executive’s
performance, then current market compensatory levels and practices, and other
appropriate factors. It is further contemplated that the terms and conditions of
the Annual Equity Awards (including, without limitation, the form of award(s),
vesting schedule, performance objectives, restrictive provisions, etc.) will be
the same as such terms and conditions applicable to the annual long-term
incentive awards granted to Berry Corporation’s other executive officers at the
time of such grants. The Annual Equity Awards will be issued under Berry
Corporation’s Second Amended and Restated 2017 Omnibus Incentive Plan (as
amended, restated or otherwise modified from time to time) or a successor plan,
and will be memorialized in (and subject to the terms of) written award
agreements approved by the Board (or a committee thereof).
4.    Expenses and Other Benefits.
4.1    Reimbursement of Expenses. Executive will be entitled to receive prompt
reimbursement for all reasonable expenses, including all reasonable travel
expenses, incurred by Executive during the Term (in accordance with the policies
and practices as may be established by the Company from time to time) in
performing services under this Agreement, provided that Executive properly
accounts for such expenses in accordance with the Company’s policies as in
effect from time to time. Without limiting or expanding the immediately
preceding sentence, in connection with any travel by Executive in performing
services under this Agreement, the Company will pay or reimburse Executive for
(a) business class air travel (or first class if business class is not
reasonably available) for flights with a scheduled flight time exceeding one
hour in duration, and (b) private ground transportation for ground travel that
Executive reasonably expects will exceed one (1) hour in duration and, in
Executive’s reasonable judgement, is necessary or appropriate.
4.2    Vacation. Executive will be entitled to paid vacation time each year
during the Term that will accrue in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
4.3    Other Employee Benefits. In addition to the foregoing, during the Term,
Executive will be entitled to participate in and to receive benefits as a senior
executive under all of the Company’s employee benefit plans, programs and
arrangements generally available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.
5.    Termination of Employment.
5.1    Death. Executive’s employment under this Agreement will terminate upon
Executive’s death.
5.2    Termination by the Company. The Company may terminate Executive’s
employment under this Agreement at any time with or without Cause.
5.3    Termination by Executive. Executive may terminate Executive’s employment
under this Agreement at any time with or without Good Reason. If Executive
terminates Executive’s employment with Good Reason, Executive will give the
Board written notice which will identify with reasonable specificity the grounds
for Executive’s resignation and provide the Board with 30 days from the day such
notice is given to cure the alleged grounds for resignation contained in the
notice. A termination will not be for Good Reason if such notice is given by
Executive to the Board more than 90 days after the occurrence of the event that
Executive alleges is Good Reason for Executive’s termination hereunder.


3

--------------------------------------------------------------------------------




5.4    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Term (other than termination pursuant to
Section ‎5.1) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 9.9. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (a) indicates the specific
termination provision in this Agreement relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (c) if the Termination Date is other than the date of receipt
of such notice, specifies the Termination Date (which Termination Date will be
not more than thirty (30) days after the giving of such notice).
5.5    Disability. If the Board determines in good faith that the Disability of
Executive has occurred during the Term, it may, without breaching this
Agreement, give Executive a Notice of Termination of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
will terminate effective on the fifteenth (15th) day after Executive’s receipt
of such Notice of Termination, provided that, within the fifteen (15) days after
such receipt, Executive will not have returned to full-time performance of
Executive’s duties.
6.    Compensation Upon Termination.
6.1    Termination Generally. If Executive’s employment hereunder terminates for
any reason other than as described in Section 6.2 below, then all compensation
and all benefits to Executive hereunder will terminate contemporaneously with
such termination of employment, except that Executive will be entitled to (a)
payment of all accrued and unpaid Base Salary to the Termination Date, (b)
reimbursement for all incurred but unreimbursed expenses for which Executive is
entitled to reimbursement in accordance with Section 4.1, and (c) benefits to
which Executive is entitled under the terms of any applicable benefit plan or
program of the Company or an affiliate (such amounts set forth in (a), (b), and
(c) are collectively referred to herein as the “Accrued Rights”).
6.2    Non-Renewal by the Company, Without Cause or for Good Reason, Death or
Disability. If the Company terminates Executive’s employment without Cause or on
account of the Company’s failure to renew this Agreement in accordance with
Section ‎2, Executive terminates Executive’s employment for Good Reason, or
Executive’s employment terminates due to Executive’s death or Disability, then
all compensation and all benefits to Executive hereunder will terminate
contemporaneously with such termination of employment, except that Executive
will be entitled to receive the Accrued Rights, which will be paid or provided
(as applicable) to Executive at such time(s) as provided in Section ‎6.1, and,
subject to Section ‎‎6.2(e), the severance benefits (the “Severance Benefits”)
set forth in clauses (a) through (d) below.
(a)    Unpaid Prior Year Annual Incentive Bonus. The Company will pay Executive
any unpaid Annual Incentive Bonus for the calendar year ending prior to the
Termination Date. This amount will be payable to Executive (assuming the
applicable performance goals were achieved) in a lump sum on or before the later
to occur of (i) the date such annual bonuses are paid to executives who have
continued employment with the Company, or (ii) the date that is 60 days
following the Termination Date (or, if earlier, March 15th of the calendar year
following the calendar year in which the Termination Date occurs).
(b)    Prorated Current Year Annual Incentive Bonus. The Company will pay
Executive a bonus for the calendar year in which the Termination Date occurs in
an amount measured by reference to the Annual Incentive Bonus for such year as
determined by the Company in accordance with the criteria established pursuant
to Section ‎3.2 and based on the Company’s actual performance


4

--------------------------------------------------------------------------------




for such year, and prorated through and including the Termination Date (based on
the ratio of the number of days Executive was employed by the Company during
such year to the number of days in such year). This amount will be payable to
Executive in a lump sum on or before the later to occur of (i) the date such
annual bonuses are paid to executives who have continued employment with the
Company, or (ii) the date that is sixty (60) days following the Termination Date
(or, if earlier, March 15th of the calendar year following the calendar year in
which the Termination Date occurs).
(c)    Salary Continuation Payments. Executive will be entitled to receive an
amount equal to two times (or in the event that Executive’s Termination Date
occurs during the period that begins immediately prior to a Sale of Berry
Corporation and ends on the 12-month anniversary of such Sale of Berry
Corporation (a “Qualifying Termination”), three times) the sum of (i) the amount
equal to Executive’s Base Salary as of the date immediately preceding the
Termination Date (or, if Executive terminates for Good Reason under Section
‎8.3(a), the amount equal to Executive’s Base Salary before the reduction giving
rise to Good Reason under Section ‎8.3(a)), and (ii) the amount equal to
Executive’s Target Bonus Amount for the year in which such termination occurs.
Such amount shall be paid by the Company to Executive in twenty four (24) (or,
in the case of a Qualifying Termination, thirty six (36)) substantially equal
monthly installments beginning on or promptly following the sixtieth (60th) day
following the Termination Date (the “Payment Date”).
(d)    COBRA Reimbursement. If Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
the Company shall reimburse Executive for the monthly COBRA premium paid by
Executive for Executive and Executive’s dependents. Any such reimbursement for
the period prior to the Payment Date shall be paid to Executive in a lump sum on
the Payment Date and any reimbursement for any month (or portion thereof) on and
after the Payment Date shall be paid to Executive on the tenth (10th) day of the
month immediately following the month in which Executive timely remits the
premium payment and provides evidence of such payment to the Company. Executive
shall be eligible to receive such reimbursement until the earliest of: (i) the
18-month anniversary of the Termination Date; (ii) the date Executive is no
longer eligible to receive COBRA continuation coverage; and (iii) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer (which date shall be promptly reported to the Company by
Executive); provided, however, that the election of COBRA continuation coverage
and the payment of any premiums due with respect to such COBRA continuation
coverage shall remain Executive’s sole responsibility, and the Company shall not
assume any obligation for payment of any such premiums. In addition, if,
following a Qualifying Termination, Executive is still receiving the
continuation coverage described in this paragraph on the date that is eighteen
(18) months after the Termination Date (the “COBRA Payment Trigger Date”), then,
within thirty (30) days after the COBRA Payment Trigger Date, the Company shall
pay to Executive a lump sum cash payment equal to the lesser of (a) the
applicable dollar amount under Section 402(g)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”), for the year in which the Termination Date
occurs or (b) eighteen (18) times the premium paid by Executive for such
coverage for the last month of the eighteen (18) month period during which
Executive received the continuation coverage described in this paragraph.
Notwithstanding the foregoing, if the provision of the benefits described in
this paragraph cannot be provided in the manner described above without penalty,
tax or other adverse impact on the Company or any other member of the Company
Group, then the Company and Executive agree to reform this Section ‎6.2(d) in a
manner as is necessary to avoid such adverse impact on the Company or any other
member of the Company Group.


5

--------------------------------------------------------------------------------




(e)    Release Requirement; Continuing Obligations. Any obligation of the
Company to pay any amount set forth in Section ‎6.2(a), (b), (c), or (d) is
conditioned upon, and the timing of which such amounts (if any) are and become
payable is subject to, Executive: (i) timely signing and returning to the
Company (and not revoking within any time provided by the Company to do so), in
the time provided by the Company to do so, a release of claims in favor of the
Company, its affiliates and their respective officers and directors in a form
substantially similar to that attached as Exhibit A to this Agreement (the
“Release”), that is delivered to Executive no later than five (5) business days
following the Termination Date, and (ii) Executive’s continued compliance with
the terms of this Agreement that survive termination of Executive’s employment,
including, without limitation, the continuing terms of Section ‎7. If, following
a termination of employment that gives Executive a right to Severance Benefits
under Section ‎6.2, Executive violates in any material respect any of the
covenants in Section ‎7 or otherwise violates terms of the Release, Executive
will have no further right or claim to any payments or other benefits to which
Executive may otherwise be entitled under Section ‎6.2 from and after the date
on which Executive engages in such activities and the Company will have no
further obligations with respect to such payments or benefits, and the covenants
in Section ‎7 will nevertheless continue in full force and effect.
For avoidance of doubt, the following will not be deemed to be a termination
“without Cause”: (a) the transfer of Executive’s employment to another member of
the Company Group, provided such member assumes and agrees to be bound by this
Agreement; or (b) the transfer of Executive’s employment to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company,
provided such successor or assign assumes and agrees to be bound by this
Agreement.
6.3    Equity Awards. Except as otherwise provided herein or in a subsequent
written agreement between the Company and Executive, the treatment of any equity
award held by Executive as of Executive’s Termination Date (including, without
limitation, any Annual Equity Award) will be determined in accordance with the
terms of the applicable Company equity plan and award agreement.
6.4    Severance Benefits Not Includable for Employee Benefits Purposes. Except
to the extent the terms of any applicable benefit plan, policy or program
provide otherwise, any benefit programs of the Company that take into account
Executive’s income will exclude any and all Severance Benefits provided under
this Agreement.
6.5    Exclusive Severance Benefits. The Severance Benefits, if they become
payable under the terms of this Agreement, will be in lieu of any other
severance or similar benefits that would otherwise be payable under any other
agreement, plan, program or policy of the Company.
6.6    Section 280G of the Code.
(a)    Notwithstanding anything in this Agreement to the contrary, if any of the
payments or benefits received or to be received by Executive (including, without
limitation, any payment or benefits received in connection with a Sale of Berry
Corporation or Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the (“280G
Payments”)) constitute “parachute payments” within the meaning of Section 280G
of the Code (“Parachute Payments”) and would, but for this Section ‎6.6(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation will be made
comparing (i) the Net Benefit (as defined below) to Executive of the 280G


6

--------------------------------------------------------------------------------




Payments after payment of the Excise Tax to (ii) the Net Benefit to Executive if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” will mean the
present value of the 280G Payments net of all federal, state, local, foreign
income, employment, and excise taxes. Any reduction made pursuant to this
Section ‎6.6(a) will be made in a manner determined by the Company that is
consistent with the requirements of Section 409A of the Code and that maximizes
Executive’s economic position and after-tax income; for the avoidance of doubt,
Executive will not have any discretion in determining the manner in which the
payments and benefits are reduced.
(b)    Any determination required under this Section ‎6.6 shall be made in
writing in good faith by the accounting firm that was the Berry Corporation’s
independent auditor immediately before the Sale of Berry Corporation (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations to the Company, Berry Corporation and Executive as requested by, as
applicable, Berry Corporation, the Company or Executive. Berry Corporation, the
Company and Executive shall provide the Accounting Firm with such information
and documents as the Accounting Firm may reasonably request in order to make a
determination under this Section ‎6.6. For purposes of making the calculations
and determinations required by this Section 6.6, the Accounting Firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on Berry Corporation, the Company and
Executive. Berry Corporation and/or the Company shall be responsible for (i) all
fees and expenses incurred by the Accounting Firm in connection with the
calculations required by this Section ‎6.6, and, (ii) if requested by the
Accounting Firm, for all costs, fees and expenses payable to any independent
third-party valuation firm retained by or at the request of the Accounting Firm
to deliver an opinion as to the value of Executive’s non-compete obligations
under this Agreement.
(c)    It is possible that after the determinations and selections made pursuant
to this Section ‎6.6 the Executive will receive 280G Payments that are in the
aggregate more than the amount provided under this Section ‎6.6 (“Overpayment”)
or less than the amount provided under this Section ‎6.6 (“Underpayment”).
(i)    In the event that: (i) the Accounting Firm determines, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success, that an Overpayment has been made or (ii) it is established pursuant
to a final determination of a court or an Internal Revenue Service proceeding
that has been finally and conclusively resolved that an Overpayment has been
made, then Executive shall pay any such Overpayment (with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code) to the
Company.
(ii)    In the event that: (A) the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment (with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code) will be paid promptly by the
Company to or for the benefit of Executive.


7

--------------------------------------------------------------------------------




6.7    Section 409A of the Code.
(a)    The amounts payable pursuant to this Agreement are intended to be exempt
from Section 409A of the Code and related U.S. treasury regulations or official
pronouncements and will be construed in a manner that is compliant with such
exemption; provided, however, if and to the extent that any compensation payable
under this Agreement is determined to be subject to Section 409A of the Code,
this Agreement will be construed in a manner that will comply with Section 409A
of the Code. The terms “termination of employment” and “separate from service”
as used throughout this Agreement refer to a “separation from service” within
the meaning of Section 409A of the Code. Any payments under this Agreement that
may be excluded from Section 409A of the Code either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A of the Code to the maximum extent possible. For
purposes of Section 409A of the Code, each installment payment provided under
this Agreement shall be treated as a separate payment.
(b)    If any benefits payable or otherwise provided under this Agreement would
be deemed to constitute non-qualified deferred compensation subject to Section
409A of the Code, Berry Corporation or the Company, as applicable, will have the
discretion to adjust the terms of such payment or benefit (but not the amount or
value thereof) as reasonably necessary to comply with the requirements of
Section 409A of the Code to avoid the imposition of any excise tax or other
penalty with respect to such payment or benefit under Section 409A of the Code.
(c)    Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the Termination Date to be a “specified employee” within
the meaning of Section 409A of the Code, then any payments and benefits under
this Agreement that are subject to Section 409A of the Code and paid by reason
of a termination of employment will be made or provided on the later of (i) the
payment date set forth in this Agreement or (ii) the date that is the earliest
of (A) the expiration of the six-month period measured from the Termination
Date, or (B) the date of Executive’s death (the “Delay Period”). Payments and
benefits subject to the Delay Period will be paid or provided to Executive
without interest for such delay.
(d)    Any expense reimbursement payable to Executive under the terms of this
Agreement will be paid on or before March 15 of the calendar year following the
calendar year in which such reimbursable expense was incurred. The amount of
such reimbursements that Berry Corporation and/or the Company is obligated to
pay in any given calendar year will not affect the amount the Company is
obligated to pay in any other calendar year. In addition, Executive may not
liquidate or exchange the right to reimbursement of such expenses for any other
benefits.
6.8    Indemnification. If Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by Executive, Berry Corporation, or the Company related to any contest
or dispute between Executive and Berry Corporation or the Company or any of
their subsidiaries or affiliates with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of Berry Corporation or the Company, or any subsidiary or affiliate
of Berry Corporation or the Company, or is or was serving at the request of
Berry Corporation or the Company as a director, officer, member, employee, or
agent of another corporation or a partnership, joint venture, trust, or other
enterprise, Executive will be indemnified and held harmless by Berry Corporation
and the Company to the maximum extent permitted under applicable law and, as
applicable, Berry Corporation’s or the Company’s organizational documents, from
and against any liabilities, costs, claims, and expenses, including


8

--------------------------------------------------------------------------------




all costs and expenses incurred in defense of any Proceeding (including
attorneys’ fees). During the Term and for a period of six years thereafter,
Berry Corporation and the Company will purchase and maintain, at their own
expense, directors’ and officers’ liability insurance providing coverage to
Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of Berry Corporation and the
Company.
7.    Restrictive Covenants.
7.1    Confidential Information.
(a)    Confidentiality. Executive hereby acknowledges that in connection with
Executive’s employment by the Company, Executive has been and will be exposed
to, and Executive has been and will be provided certain Confidential Information
(as defined below) (including, without limitation, procedures, memoranda, notes,
records and customer and supplier lists whether such information has been or is
made, developed or compiled by Executive or otherwise has been or is made
available to Executive) regarding the business and operations of the Company and
its subsidiaries and affiliates (collectively, the “Company Group”). Executive
further acknowledges that such Confidential Information is unique, valuable,
considered trade secrets and deemed proprietary by the Company. For purposes of
this Agreement, “Confidential Information” includes, without limitation, any
information heretofore or hereafter acquired, developed or used by any member of
the Company Group relating to Business Opportunities or Intellectual Property or
other geological, geophysical, economic, financial or management aspects of the
business, operations, properties or prospects of the members of the Company
Group, whether oral or in written form. Executive agrees that all Confidential
Information is and will remain the property of the Company Group. Executive
further agrees, except for disclosures occurring in the good faith performance
of Executive’s duties for the Company Group, during the Term, Executive will
hold in the strictest confidence all Confidential Information, and will not,
both during the Term and thereafter, directly or indirectly, duplicate, sell,
use, lease, commercialize, disclose or otherwise divulge to any person or entity
any portion of the Confidential Information or use any Confidential Information,
directly or indirectly, for Executive’s own benefit or profit or allow any
person, entity or third party, other than the Company or other member of the
Company Group, or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. Executive will have no obligation under this Agreement with respect
to any information that becomes generally available to the public other than as
a result of a disclosure by Executive or Executive’s agent or other
representative or becomes available to Executive on a non-confidential basis
from a source other than a member of the Company Group. Further, Executive will
have no obligation under this Agreement to keep confidential any of the
Confidential Information to the extent that a disclosure of it is required by
law or is consented to by the Company or Berry Corporation; provided, however,
that if and when such a disclosure is required by law, Executive promptly will
provide the Company with notice of such requirement, so that the Company may
seek an appropriate protective order.
(b)    Government Agency Provisions. Executive understands that nothing
contained in this Agreement limits Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission (“SEC”) or other
governmental agency. Executive further understands that this Agreement does not
limit Executive’s ability to communicate with the SEC or any other governmental
agency or otherwise participate in any investigation or proceeding that may be
conducted by the SEC or such other agency, including providing documents or
other information,


9

--------------------------------------------------------------------------------




without notice to the Company. This Agreement does not limit Executive’s right
to receive an award for information provided to the SEC or other governmental
agency.
(c)    Trade Secrets. The parties specifically acknowledge that 18 U.S.C. §
1833(b) provides: “An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney and solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly,
notwithstanding anything to the contrary in the foregoing, the parties to this
Agreement have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law.
7.2    Return of Property. Executive agrees to deliver promptly to the Company,
upon termination of Executive’s employment hereunder, or at any other time when
the Company so requests, all documents and other materials (including
electronically-stored information) received by Executive in connection with the
performance of Executive’s duties relating to the business of the Company Group,
including without limitation: all geological and geophysical reports and related
data such as maps, charts, logs, seismographs, seismic records and other reports
and related data, calculations, summaries, memoranda and opinions relating to
the foregoing, production records, electric logs, core data, pressure data,
lease files, well files and records, land files, abstracts, title opinions,
title or curative matters, contract files, notes, records, drawings, manuals,
correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Company Group and all copies thereof
and therefrom; provided, however, that Executive will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to Executive’s rights under this Agreement, copies of this Agreement and any
attendant or ancillary documents specifically including any documents referenced
in this Agreement and copies of any documents related to Executive’s equity
incentive awards and other compensation.
7.3    Non-Compete Obligations.
(a)    Non-Compete Obligations During the Term. Executive agrees that, during
the Term:
(i)    Executive will not, other than through the Company or Berry Corporation,
engage or participate in any manner, whether directly or indirectly as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in direct competition anywhere in the United States with the Company,
Berry Corporation, or any of their direct or indirect subsidiaries, in leasing,
acquiring, exploring, producing, gathering or marketing hydrocarbons and related
products; and
(ii)    Executive will not (directly or indirectly through any family members or
other persons) knowingly permit any of Executive’s controlled affiliates to
invest or otherwise participate alongside the Company, Berry Corporation, or
their direct or indirect subsidiaries, in any Business Opportunity.


10

--------------------------------------------------------------------------------




Notwithstanding the foregoing, nothing in this Section 7.3(a) will be deemed to
prohibit Executive from owning, or otherwise having an interest in, less than 3%
of any publicly owned entity or 3% or less of any private equity fund or similar
investment fund that invests in any business or activity engaged in any of the
activities set forth above, provided that Executive has no active role with
respect to any investment by such fund in any entity.
(b)    Non-Compete Obligations After Termination Date. Executive agrees that
some restrictions on Executive’s activities after Executive’s employment are
necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company, Berry Corporation, and their direct and
indirect subsidiaries. The Company has provided and following the Effective Date
the Company will provide Executive with access to and knowledge of Confidential
Information and will place Executive in a position of trust and confidence with
the Company, and Executive will benefit from (and help develop) the Company’s
goodwill. The restrictive covenants below are necessary to protect the Company’s
and Berry Corporation’s legitimate business interests in their Confidential
Information, trade secrets and goodwill. Executive further understands and
acknowledges that the Company’s and Berry Corporation’s ability to reserve these
for the exclusive knowledge and use of the Company and Berry Corporation is of
great competitive importance and commercial value to the Company and Berry
Corporation and that the Company and Berry Corporation would be irreparably
harmed if Executive violates the restrictive covenants herein. As a condition of
Executive’s continued employment hereunder and the continued imparting to
Executive of Confidential Information, Executive hereby agrees that Executive
will not engage or participate in any manner, whether directly or indirectly as
an employee, employer, consultant, agent principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity during the two-year period following the
Termination Date, in any business or activity which is in direct competition
with the business of the Company, Berry Corporation, or their direct or indirect
subsidiaries, in each case in the leasing, acquiring, exploring, producing,
gathering or marketing of hydrocarbons and related products within the
boundaries of, or within a ten-mile radius of the boundaries of, any mineral
property interest of any of the Company, Berry Corporation, or their direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company or any direct or indirect subsidiary, and any third party) or any other
property on which any of the Company, Berry Corporation, or their direct or
indirect subsidiaries has an option, right, license or authority to conduct or
direct exploratory activities, such as three-dimensional seismic acquisition or
other seismic, geophysical and geochemical activities (but not including any
preliminary geological mapping), as of the Termination Date or as of the end of
the six-month period following such Termination Date; provided, that, nothing in
this this Section 7.3(a) will be deemed to prohibit Executive from owning, or
otherwise having an interest in, less than 3% of any publicly owned entity or 3%
or less of any private equity fund or similar investment fund that invests in
any business or activity engaged in any of the activities set forth above,
provided that Executive has no active role with respect to any investment by
such fund in any entity.
(c)    Board Permission. Without limiting this Section ‎7.3, Executive may, in
Executive’s sole discretion, bring proposed activities of a Covered Entity to
the attention of the Board and request that the Board review the proposed
activities upon full disclosure to the Board of all material facts concerning
the proposed activity, and inform the Executive in writing as to whether such
proposed activities violate this Section ‎7.3. The Board’s written determination
in this matter shall not be unreasonably withheld and it shall conclusively bind
the parties hereto.


11

--------------------------------------------------------------------------------




7.4    Non-Solicitation. During the Term and for a period of two (2) years after
the Termination Date, Executive will not, whether for Executive’s own account or
for the account of any other Person (other than a member of the Company Group),
(a) intentionally solicit, endeavor to entice away from any member of the
Company Group, or otherwise interfere with the relationship of any member of the
Company Group with, any person who is employed by any member of the Company
Group (including any independent sales representatives or organizations), or (b)
using Confidential Information, solicit, endeavor to entice away from any member
of the Company Group, or otherwise interfere with the relationship of any member
of the Company Group with, any client or customer of any member of the Company
Group in direct competition with any member of the Company Group.
7.5    Assignment of Developments. Executive assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of Executive’s right, title and interest in and to all Business
Opportunities and Intellectual Property (as those terms are defined below), and
further acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by Executive
during the Term, or originated by any third party and brought to the attention
of Executive during the Term, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means).
For purposes of this Agreement, “Intellectual Property” will mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Executive prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which Executive discovers, conceives, invents, creates or
develops, alone or with others, during the Term, if such discovery, conception,
invention, creation or development (1) occurs in the course of Executive’s
employment with the Company, or (1) occurs with the use of any of the time,
materials or facilities of the Company or its direct or indirect subsidiaries,
or (1) in the good faith judgment of the CEO, relates or pertains in any
material way to the purposes, activities or affairs of the Company Group.
Notwithstanding anything contained in this Section ‎7.5 to the contrary, no such
business idea, prospect, proposal or other opportunity will constitute a
“Business Opportunity”, nor shall any item constitute “Intellectual Property,”
unless it would reasonably be expected to materially benefit the Company, Berry
Corporation, or any of their direct or indirect subsidiaries, regardless of
whether any of the Company, Berry Corporation, or their direct or indirect
subsidiaries ultimately participates in such business or activity. For avoidance
of doubt, the Executive may, in the Executive’s sole discretion, bring proposed
activities of a Covered Entity that Executive reasonably believes may constitute
a Business Opportunity and/or Intellectual Property to the attention of the
Board, and request that the Board review the proposed activities upon full
disclosure to the Board of all material facts concerning the proposed activity,
and inform the Executive in writing as to whether such proposed activities
constitute a Business Opportunity or an Intellectual Property item as defined in
this Section ‎7.5. The Board’s written determination in this matter shall not be
unreasonably withheld and it shall conclusively bind the parties hereto.


12

--------------------------------------------------------------------------------




7.6    Injunctive Relief. Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company or Berry Corporation for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat of breach, the Company or
Berry Corporation will be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining Executive from engaging
in activities prohibited by this Section 7 or such other relief as may be
required to specifically enforce any of the covenants in this Section 7. Such
remedies will be in addition to all other remedies available to the Company and
Berry Corporation, at law and equity.
7.7    Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 7 to be reasonable in all respects.
However, if and when any such covenant or restriction is found to be void or
unenforceable and would have been valid had some part of it been deleted or had
its scope of application been modified, such covenant or restriction will be
deemed to have been applied with such modification as would be necessary and
consistent with the intent of the parties to have made it valid, enforceable and
effective.
7.8    Forfeiture Provision. If Executive engages in any activity that
materially violates any covenant or restriction contained in this Section 7, and
such violation causes material harm to the Company, Berry Corporation, or any of
their direct or indirect subsidiaries, in addition to any other remedy the
Company may have at law or in equity, (a) Executive will be entitled to no
further payments or benefits from the Company under this Agreement or otherwise,
except for any payments or benefits required to be made or provided under
applicable law, and (b) all forms of equity compensation held by or credited to
Executive will terminate effective as of the date on which Executive engages in
that activity, unless terminated sooner by operation of another term or
condition of this Agreement or other applicable plans and agreements.
8.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
8.1    “Cause” means any of the following: (a) Executive’s repeated failure to
fulfill substantially Executive’s material obligations with respect to
Executive’s employment (which failure, if able to be cured, remains uncured or
continues or recurs thirty (30) days after written notice from the CEO or the
Board); (b) Executive’s conviction of or plea of guilty or nolo contendere to a
felony or to a crime involving moral turpitude resulting in material financial
or reputational harm to the Company, Berry Corporation, or any of their
subsidiaries or affiliates; (iii) Executive’s engaging in conduct that
constitutes gross negligence or gross misconduct in carrying out Executive’s
duties with respect to Executive’s employment hereunder; (iv) a material
violation by Executive of any non-competition or non-solicitation provision, or
of any confidentiality provision, contained in this Agreement or any agreement
between Executive and the Company, Berry Corporation, or any of their
subsidiaries or affiliates; (v) any act by Executive involving dishonesty
relating to the business of the Company, Berry Corporation, or any of their
subsidiaries or affiliates that adversely and materially affects the business of
the Company, Berry Corporation, or any of their subsidiaries or affiliates; or
(vi) a material breach by Executive of the Company’s written code of ethics or
any other material written policy or regulation of the Company, Berry
Corporation, or any of their subsidiaries or affiliates governing the conduct of
its employees or contractors (which breach, if able to be cured, remains uncured
or continues or recurs 30 days after written notice from the CEO or the Board).
8.2    “Disability” means the earlier of (i) written determination by a
physician selected by the Company and reasonably agreed to by Executive that
Executive has been unable to perform substantially Executive’s usual and
customary duties under this Agreement for a period of at least one hundred
twenty (120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve


13

--------------------------------------------------------------------------------




(12) month period as a result of incapacity due to mental or physical illness or
disease; and (ii) “disability” as such term is defined in the Company’s
applicable long-term disability insurance plan. At any time and from time to
time, upon reasonable request therefor by the Company, Executive will submit to
reasonable medical examination for the purpose of determining the existence,
nature and extent of any such disability. Any physician selected by the Company
will be Board Certified in the appropriate field, will have no actual or
potential conflict of interest, and may not be a physician who has been retained
by the Company for any purpose within the prior three (3) years.
8.3    “Good Reason” means the occurrence of any of the following without
Executive’s written consent: (a) a material reduction in Executive’s Base
Salary; provided, however, that the Company may decrease Executive’s Base Salary
at any time and from time to time so long as such decreases do not exceed, in
the aggregate, more than ten percent (10%) of Executive’s Base Salary and such
decreases are part of similar reductions applicable to the Company’s similarly
situated executive officers and, for the avoidance of doubt, such decrease shall
not constitute Good Reason; (b) a permanent relocation of Executive’s principal
place of employment that results in an increase of more than thirty (30) miles
in the distance between Executive’s principal residence at the time of such
relocation and Executive’s principal place of employment; (c) any material
breach by the Company of any material provision of this Agreement; (d) the
Company’s failure to obtain an agreement from any successor to the Company to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or (e) a
material diminution in the nature or scope of the Executive’s authority or
responsibilities from those applicable to Executive as of the Effective Date (or
as modified thereafter consistent with this Agreement). Executive cannot
terminate Executive’s employment for “Good Reason” unless Executive has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within ninety (90) days of the initial
existence of such grounds and the Company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If
Executive does not deliver a notice of termination for “Good Reason” within
thirty (30) days after such cure period, then Executive will be deemed to have
waived Executive’s right to terminate for “Good Reason.”
8.4    “Sale of Berry Corporation” means the first to occur of:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(i) the then-outstanding equity interests of Berry Corporation (the “Outstanding
Company Equity”) or (ii) the combined voting power of the then-outstanding
voting securities of Berry Corporation entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 8.4, the following acquisitions will
not constitute a Sale of Berry Corporation: (A) any acquisition directly from
Berry Corporation, (B)  any acquisition by Berry Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company, or (4) any acquisition by
any corporation or other entity pursuant to a transaction that complies with
Section 8.4(c)(iii)(A), Section 8.4(c)(iii)(B), or Section 8.4 (c)(iii)(C);
(b)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Berry Corporation’s stockholders, was approved by a vote of at least
a


14

--------------------------------------------------------------------------------




majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or
(c)    Consummation of (i) a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Berry Corporation or
any of its subsidiaries, (ii) a sale or other disposition of assets of Berry
Corporation that have a total gross fair market value (i.e., determined without
regard to any liabilities associated with such assets) equal to or more than 75%
of the total gross fair market value of all of the assets of Berry Corporation
immediately prior to such sale or other disposition, or (iii) the acquisition of
assets or equity interests of another entity by Berry Corporation or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Equity and
the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, or equivalent body, of the entity resulting from such Business
Combination (including, without limitation, a corporation or other entity that,
as a result of such transaction, owns Berry Corporation or all or substantially
all of Berry Corporation’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Equity
and the Outstanding Company Voting Securities, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of Berry Corporation or such other entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding equity interests of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the corporation or equivalent body of any
other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.
9.    Miscellaneous.
9.1    Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company. Subject to the foregoing, this Agreement will be binding upon
and will inure to the benefit of the parties and their respective heirs,
legatees, devisees, personal representatives, successors and assigns.
9.2    Modification and Waiver. Except as otherwise provided below, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by Executive and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time,


15

--------------------------------------------------------------------------------




will constitute a waiver of similar or dissimilar terms or conditions at that
time or at any prior or subsequent time.
9.3    California State Income Taxes. During the Term, the Company and Executive
hereby agree to take all reasonable precautions to ensure that no amount payable
to Executive under this Agreement is subject to California state income tax. If
the Company pays Executive an amount under this Agreement that is determined to
be subject to California state income tax (any such payment, a “CA Taxable
Payment”), then the Company will pay Executive an additional amount
(a “Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of any California state income tax on the amount, and any Federal,
state and local income and employment taxes on the Gross-Up Payment, equals the
CA Taxable Payment. Except as otherwise provided in a written agreement between
the Company and Executive, any determination required under this Section 9.3
will be made in good faith by the Company and agreed to by Executive.
9.4    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof
(including, for the avoidance of doubt, the Prior Employment Agreement) are
hereby null and void and of no further force and effect. For the avoidance of
doubt, Executive acknowledges that the Company has fully and finally satisfied
all obligations that it has had and may ever have under the Prior Employment
Agreement, as the Prior Employment Agreement has been replaced in its entirety
by this Agreement. In entering into this Agreement, Executive expressly
acknowledges and agrees that Executive has received all sums and compensation
that Executive has been owed or ever could be owed by the Company or any other
member of the Company Group (including pursuant to any prior employment
agreement between Executive and any member of the Company Group) for all
services provided during periods prior to the date Executive signs this
Agreement.
9.5    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of Delaware other
than the conflict of laws provision thereof.
9.6    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. In the
event of any dispute, controversy or claim between the Company or Berry
Corporation and Executive arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company,
Berry Corporation, and Executive agree and consent to the personal jurisdiction
of the state and local courts of Dallas County, Texas and/or the United States
District Court for the Northern District of Texas, Dallas Division, for
resolution of the dispute, controversy or claim, and that those courts, and only
those courts, will have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company, Berry Corporation, and Executive also agree that those courts are
convenient forums for the parties to any such dispute, controversy or claim and
for any potential witnesses and that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company or Berry Corporation at the
address of their principal executive offices and to Executive at Executive’s
last known address as reflected in the Company’s records.
9.7    Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.


16

--------------------------------------------------------------------------------




9.8    Survival. Provisions of this Agreement will survive any termination of
Executive’s employment if so provided or if necessary or desirable to fully
accomplish the purposes of the other surviving provisions, including, without
limitation, the obligations of Executive under Sections ‎7 and ‎9 and the
obligations of the Company under Sections ‎4, 6 and ‎9.3.
9.9    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).
To the Company:

Berry Petroleum Company, LLC
Attn: General Counsel
16000 N. Dallas Pkwy, Suite 500
Dallas, Texas 75248

To Berry Corporation:

Berry Corporation (bry)
Attn: General Counsel
16000 N. Dallas Pkwy, Suite 500
Dallas, Texas 75248


To Executive:
At the address reflected in the Company’s written records.
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
9.10    Attorneys’ Fees. Should any party to this Agreement seek to enforce any
of the provisions hereof or to protect Executive’s or its interest in any manner
arising under this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) agrees
to pay to the prevailing party all reasonable attorneys’ fees, costs, and
expenses expended or incurred in connection therewith.
9.11    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
9.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
9.13    Headings. The headings used in this Agreement are for convenience only,
do not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions


17

--------------------------------------------------------------------------------




of the Agreement, and all provisions of the Agreement will be construed as if no
headings had been used in the Agreement.
9.14    Construction. As used in this Agreement, unless the context otherwise
requires: (1) the terms defined herein will have the meanings set forth herein
for all purposes; (1) references to “Section” are to a section hereof; (1) 
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (1)  “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (1) 
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (1) references to any gender include references to all
genders; and (1) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
9.15    Capacity; No Conflicts. Executive represents and warrants to the Company
that: (1) Executive has full power, authority and capacity to execute and
deliver this Agreement, and to perform Executive’s obligations hereunder,
(1) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which Executive is a party or is otherwise
bound, and (1) this Agreement is Executive’s valid and binding obligation,
enforceable in accordance with its terms.
[Signature page follows]






18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the Effective Date.
BERRY PETROLEUM COMPANY, LLC
By:     BERRY CORPORATION (bry), its sole member




By:     /s/ Arthur T. Smith    
Name: Arthur T. Smith
Title: President and Chief Executive Officer

EXECUTIVE





/s/ Cary D. Baetz    
Cary D. Baetz


For the limited purposes set forth herein:

BERRY CORPORATION (bry)





By: /s/ Arthur T. Smith    
Name: Arthur T. Smith
Title: President and Chief Executive Officer


[Signature Page to Second Amended and Restated Executive Employment Agreement]

--------------------------------------------------------------------------------






Exhibit A
Form of Release and Waiver of Claims Agreement


This Release and Waiver of Claims Agreement (“Release”) is entered into by and
between Berry Petroleum Company, LLC, a Delaware limited liability company
(the ”Employer”), on behalf of itself, its subsidiaries and other corporate
affiliates and each of their respective executives, officers, directors, owners,
shareholders and agents (collectively referred to herein as the “Employer
Group”), and Cary D. Baetz (“Executive”) (the Employer and the Executive are
collectively referred to herein as the “Parties”) as of [__________] (the
“Execution Date”).


1.
Release.



(a)    General Release and Waiver of Claims. In exchange for the consideration
provided in this Release, the Executive and Executive’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively the “Releasors”) irrevocably and unconditionally fully and forever
waive, release and discharge the Employer Group, including each member of the
Employer Group’s parents, subsidiaries, affiliates, predecessors, successors and
assigns, and all of their respective officers, directors, employees,
shareholders, and partners, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release,
including, without limitation, any Claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Executive’s hire, benefits,
employment, termination or separation from employment with the Employer Group
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter, including, but not limited to (i) any and all claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Executive
Retirement Income Security Act, as amended (with respect to unvested benefits),
the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended, the Genetic Information
Nondiscrimination Act of 2008, and/or any other Federal, state, local or foreign
law (statutory, regulatory or otherwise) that may be legally waived and
released; and (ii) any tort, contract and/or quasi-contract law, including but
not limited to claims of wrongful discharge, defamation, emotional distress,
tortious interference with contract, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm. However, this general release of
claims excludes, and the Executive does not waive, release or discharge (i) any
right to file an administrative charge or complaint with the Equal Employment
Opportunity Commission or other administrative agency; (ii) claims under state
workers’ compensation or unemployment laws; (iii) indemnification rights the
Executive has against the Employer, (iv) claims under the Amended and Restated
Executive Employment Agreement between the Executive and the Employer dated
August 22, 2018, and/or (v) any other claims that cannot be waived by law.
Further, nothing in this Release prevents Executive from making any report to or
communication with any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) that is protected by any applicable
law (including any applicable whistleblower law) or participating in any
investigation or proceeding conducted by any Governmental Authority. This
Release does not limit Executive’s right to receive an award from a Governmental
Authority for information provided to any Governmental Authority.




    

--------------------------------------------------------------------------------




(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive in this Release, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all Claims, whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, and
its implementing regulations. By signing this Release, the Executive hereby
acknowledges and confirms that: (i) the Executive has read this Release in its
entirety and understands all of its terms; (ii) the Executive has been advised
of and has availed him/herself of Executive’s right to consult with Executive’s
attorney prior to executing this Release; (iii) the Executive knowingly, freely
and voluntarily assents to all of the terms and conditions set out in this
Release including, without limitation, the waiver, release and covenants
contained herein; (iv) the Executive is executing this Release, including the
waiver and release, in exchange for good and valuable consideration in addition
to anything of value to which Executive is otherwise entitled; (v) the Executive
was given at least [twenty-one (21)/forty-five (45)] days to consider the terms
of this Release and consult with an attorney of Executive’s choice, although
Executive may sign it sooner if desired; (vi) the Executive understands that
Executive has seven (7) days from the date Executive signs this Release to
revoke the release in this paragraph by delivering notice of revocation to
[NAME] at the Employer, [EMPLOYER ADDRESS] by e-mail/fax/overnight delivery
before the end of such seven-(7) day period; and (vii) the Executive understands
that the release contained in this paragraph does not apply to rights and claims
that may arise after the date on which the Executive signs this Release.


2.Knowing and Voluntary Acknowledgement. The Executive specifically agrees and
acknowledges that: (i) the Executive has read this Release in its entirety and
understands all of its terms; (ii) the Executive has been advised of and has
availed him/herself of Executive’s right to consult with Executive’s attorney
prior to executing this Release; (iii) the Executive knowingly, freely and
voluntarily assents to all of its terms and conditions including, without
limitation, the waiver, release and covenants contained herein; (iv) the
Executive is executing this Release, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which Executive is otherwise entitled; (v) the Executive is not waiving or
releasing rights or claims that may arise after Executive’s execution of this
Release; and (vi) the Executive understands that the waiver and release in this
Release is being requested in connection with the cessation of Executive’s
employment with the Employer Group.


The Executive further acknowledges that Executive has had [twenty-one
(21)/forty-five (45)] days to consider the terms of this Release and consult
with an attorney of Executive’s choice, although Executive may sign it sooner if
desired. Further, the Executive acknowledges that Executive shall have an
additional seven (7) days from the date on which Executive signs this Release to
revoke consent to Executive’s release of claims under the ADEA by delivering
notice of revocation to [NAME] at the Employer, [EMPLOYER ADDRESS] by
e-mail/fax/overnight delivery before the end of such seven (7)-day period. In
the event of such revocation by the Executive, the Employer hall have the option
of treating this Release as null and void in its entirety.


This Release shall not become effective, until the eighth (8th) day after/day
the Executive and the Employer execute this Release. Such date shall be the
Effective Date of this Release. No payments due to the Executive hereunder shall
be made or begin before the Effective Date.


3.
Miscellaneous.



(a)    Assignment. Employer may assign this Release to any subsidiary or
corporate affiliate in the Employer Group or otherwise, or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Employer. This Release shall inure to the benefit of the Employer and permitted
successors and assigns.


A-2



--------------------------------------------------------------------------------






(b)    Governing Law: Jurisdiction and Venue. This Release, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Release shall be brought only in any state or federal court
located in the State of Texas, County of Dallas. The Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.


(c)    Modification and Waiver. No provision of this Release may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Employer’s Chief Executive Officer. No waiver
by either of the Parties of any breach by the other party hereto of any
condition or provision of this Release to be performed by the other party hereto
shall be deemed a waiver of any similar or dissimilar provision or condition at
the same or any prior or subsequent time, nor shall the failure of or delay by
either of the Parties in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.


(d)    Severability.


(i)    Should any provision of this Release be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Release shall be held as unenforceable and thus stricken, such holding shall not
affect the validity of the remainder of this Release, the balance of which shall
continue to be binding upon the Parties with any such modification to become a
part hereof and treated as though originally set forth in this Release.


(ii)    The Parties further agree that any such court is expressly authorized to
modify any such unenforceable provision of this Release in lieu of severing such
unenforceable provision from this Release in its entirety, whether by rewriting
the offending provision, deleting any or all of the offending provision, adding
additional language to this Release or by making such other modifications as it
deems warranted to carry out the intent and agreement of the Parties as embodied
herein to the maximum extent permitted by law.


(iii)    The Parties expressly agree that this Release as so modified by the
court shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Release be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Release shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.


(e)    Captions. Captions and headings of the sections and paragraphs of this
Release are intended solely for convenience and no provision of this Release is
to be construed by reference to the caption or heading of any section or
paragraph.


(f)    Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


(g)    Nonadmission. Nothing in this Release shall be construed as an admission
of wrongdoing or liability on the part of the Employer or any member of the
Employer Group.




A-3



--------------------------------------------------------------------------------




(h)    Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT THE EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS
INTO THIS RELEASE. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE HAS
HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S
CHOICE BEFORE SIGNING THIS RELEASE. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE’S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE BERRY PETROLEUM COMPANY,
LLC FROM ANY AND ALL CLAIMS.




{Signature page follows}




A-4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Release as of the Execution
Date above.


 
BERRY PETROLEUM COMPANY, LLC








 
By:___________________________________
Name: [NAME OF AUTHORIZED OFFICER]
Title: [TITLE OF AUTHORIZED OFFICER]



CARY D. BAETZ








 
Signature:____________________________
Print Name: __________________________
 
 
 







[Form of Release Agreement]